ROBB, Judge,
concurring with opinion.
For the sake of clarity, I believe that it is necessary to address an additional concern with the dispositional decree. In the present case, the dispositional decree provides that:
The Court awards Wardship to the Indiana Department of Correction for housing in any correctional facility for children, and [E.H.] is detained pending transfer.
The Court as part of its disposition, recommends [E.H.] to be committed to Department of Correction for a period of 12 months.
Appellant's Appendix at 14. Under most circumstances, a trial court does not have the discretion to decree the length of time a juvenile is to be made a ward or committed to the Department of Correction; a trial court merely may make a recommendation. The Department of Correction has the ultimate authority to determine the *687juvenile's length time in a correctional facility for children. Here, the trial court recommended that E.H. be made a ward or committed to the Department of Correction for a period of twelve (12) months. Although the trial court was free to make any recommendation it felt proper, the trial court does not have the authority to impose such a length of wardship or commitment.3
The record reveals that E.H. was fourteen years old when he committed the present delinquent act that would, if committed by an adult, be the crime of theft, a Class D felony4 When EH. committed the present delinquent act, he already had one unrelated prior adjudication of delinquency for an act that would be a felony if committed by an adult, i.e., possession of a firearm on school property, a Class D felony.5 Due to E.H.'s age, the delinquent act committed, and his prior juvenile record, Indiana Code section 31-87-19-6 is applicable. This statutory provision provides in pertinent part that:
(a) This section applies if a child is a delinquent child under IC 31-87-1.
(b) Except as provided in section 10 of this chapter, the juvenile court may:
(1) enter any dispositional decree specified in section 5 of this chapter; and
(2) take any of the following actions:
(A) Award wardship to:
(1) the department of correction for housing in a correctional facility for children; or
(ii) a community based correctional facility for children.
Wardship under this subdivision does not include the right to consent to the child's adoption.
(B) If the child is less than seventeen (17) years of age, order confinement in a juvenile detention facility for not more than the lesser of:
(i) ninety (90) days; or
(ii) the maximum term of imprisonment that could have been imposed on the child if the child had been convicted as an adult offender for the act that the child committed under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal).
Ind.Code § 81-37-19-6.
The presumptive sentence for theft, a Class D felony, is one and one-half (1%) years. Ind.Code § 85-50-2-T7(a). Therefore, the maximum length of time E.H. could be made a ward or committed to the Department of Correction is ninety (90) days. See Ind.Code § 81-37-19-6(b)(2)(B). The trial court's recommendation to the Department of Correction exceeded the statutory time limit of wardship or commitment.
*688Accordingly, I would remand with instructions to the juvenile court to vacate its dispositional decree.

. I note that in certain circumstances, but not here due to the facts, the trial court may order wardship or commitment of the child to the Indiana Department of Correction for a fixed period. See Ind.Code § 31-37-19-9 to - 10.


. Indiana Code section 35-43-4-2(a) provides in pertinent part that [al person who knowingly or intentionally exerts unauthorized control over property of another person, with intent to deprive the other person of any part of its value or use, commits theft, a Class D felony...."


. Indiana Code section 35-47-9-2 provides that:
A person who possesses a firearm:
(1) in or on school property;
(2) in or on property that is being used by a school for a school function; or
(3) on a school bus;
commits a Class D felony.